Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "a respective flexible part" in lines 1-2.  However, it is not clear if this is the same component as “a respective flexible part” set forth in claim 9 line 8. Specifically, it is unclear if these flexible parts are one and the same, or two different components altogether.
Claim 18 recites the limitation "the flexible parts" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a respective relatively flexible part" in line 2.  However, it is not clear if this is the same component as “the flexible part” set forth in claim 18 line 9. Specifically, it is unclear if these flexible parts are one and the same, or two different components altogether.
The term “relatively” in claim 19 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 20-21 are rejected for their dependency upon claim 18.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iazzo (US 20060196162 A1).

Regarding claim 18, Iazzo discloses a rake comprising: 
a handle (1); 
a rake head (70, see fig. 7) associated with the handle; and 
a plurality of tines (75), wherein each tine of the plurality of tines extends individually from the rake head; 
wherein each tine is independently flexible relative to the rake head (claim 17); and 
wherein a respective first tine end and a respective second tine end extend in opposite directions away from each other and thereby form a respective double-ended tip (71, 72) of each tine; 
wherein the rake is configured such that when the rake head is held at a fixed orientation relative to the ground and pulled, flexible parts (75) flex in a first direction which positions the first tines properly for raking; and when the rake head is held in the fixed orientation and pushed, the flexible parts flex in a second direction that is opposite the first direction and which positions the second tines properly for raking (paragraph 22: the rake is suited for right handed use in a first direction or left handed use in the opposite direction).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haase (US 2423772 A) in view of Jenkins (US 2536607 A).

Regarding claim 9, Haase discloses a rake comprising: 
a handle (11); 
a rake head (13) associated with the handle; and                                                                                                                                                                                                                                                                                                                                                                                                        
a plurality of stiff tines (16) extending from the rake head, 
wherein each stiff tine of the plurality of stiff tines is flexibly jointed, pivoted or fastened with a spring onto the rake head at a respective flexible part (springs 14, col. 2 lines 7-9) of the rake, wherein the tines are independently flexible relative to the rake head at the flexible part (each tine has its own spring, see fig. 1-3), and wherein the flexible part's flexibility is such that the pressure on the tines from raking bends the tines at the flexible point at a minimum of a 45 degree angle forwards and backwards from a resting position of the stiff tines (col. 2 lines 10-22),
and wherein, when the rake is in a working position, the rake handle is at a 45-60 degree angle to the ground (see fig. 1).
Haase further discloses wherein the rake can be pushed and pulled (col. 4, lines 27-31). 

Haase does not disclose wherein the stiff tines comprise first and second tine ends extending in opposite directions away from a respective stem of the tines to define double-ended tips, or wherein when in a resting position, the first and second tine ends each form greater than 90-degree angles relative to the ground. 
In the same field of endeavor, Jenkins discloses a rake with tines (73, fig 9) having first and second tine ends (75) extending in opposite directions away from a respective stem of the tines forming greater than 90-degree angles relative to the ground to define double-ended tips, allowing a sweeping motion that is operative in two directions (col. 1 lines 17-26). 
It would be obvious to one of ordinary skill in the art to provide the tines disclosed by Haase with a double ended tip, as disclosed by Jenkins, as a way of allowing a user to rake in two directions, resulting more efficient raking. 

Regarding claim 10, Jenkins, of the resulting combination, discloses the rake according to claim 9, wherein the double ended tips are a detachable from a remainder of the tines or are a fixed part of the tines (fig. 9, the tines double ended tips are fixed to the tine).

Regarding claim 11, Haase, of the resultant combination, discloses the rake according to claim 9.
Haase does not disclose wherein entire rake is integral and formed from the same polymer material.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the rake integrally. It has been held that making parts integral only requires routine skill in the art (MPEP.2144.04.V.B). It would be obvious to one of ordinary skill in the art to select a polymer material, since it has been held to be within the general skill of one known in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious deisgn choice. In re Leshin, 125 USPQ 416.

	
Regarding claim 16, Haase, of the resultant combination, discloses the rake according to claim 9, wherein, at the horizontal level, the tine ends are placed closer to the tine's flexible part than to the tine point farthest off from the tine's flexible part, so that when the rake is being pushed, the tines' farthest off point pulls the pulling tine behind it (providing Haase with double ended tines, as established in claim 9 above, would make the tines 16 disclosed by Haase the pulled tines and farthest off point), and, in order to prevent the tine from bending under the rake head when being pushed in too sharp an angle, the tine's beginning part forms an approximately 180-150 degree angle to the rake handle (see fig. 1, tines 16 are angled relative to the ground), and in the working position, the rake handle is at a circa 45-60 degree angle to the ground (see fig. 1, handle 11 is angled relative to the ground).
The combination does not disclose wherein the beginning part of those tines is at least 6-12 cm before they bend downwards toward the ground, which takes place through one or more curves, and the tine ends as a double end, and the angles to the ground of the tine ends, that are in the resting position, open into the working direction are over 90 degrees when, in the working position, and the distance between the tines' lowest and highest point is at least 10 cm.
It would be obvious to one of ordinary skill in the art to provide the curved tines disclosed by Haase, in view of Jenkins, with a beginning part that is at least 6-12 cm, and a minimum vertical height of at least 10 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tines with a 6-12 cm beginning part, and 10 cm minimum vertical height. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 17, Haase, of the resulting combination, discloses the rake according to claim 9, wherein each stiff tine comprises a respective flexible part (14) that secures the tine to the rake head (13), and wherein rake head is relatively stiff compared to the flexible part.

Regarding claim 18, Haase discloses a rake comprising: 
a handle (11); 
a rake head (13) associated with the handle; and 
a plurality of tines (16), wherein each tine of the plurality of tines extends individually from the rake head; wherein each tine is independently flexible relative to the rake head (each tine has its own spring, see fig. 1-3); and 
wherein the rake is configured such that when the rake head is held at a fixed orientation relative to the ground and pulled, flexible parts (14) flex in a first direction which positions the first tines properly for raking (col. 2 lines 10-22).

Haase does not disclose wherein a respective first tine end and a respective second tine end extend in opposite directions away from each other and thereby form a respective double-ended tip of each tine.
In the same field of endeavor, Jenkins discloses a rake with tines (73, fig 9) having first and second tine ends (75) extending in opposite directions away from a respective stem of the tines forming greater than 90-degree angles relative to the ground to define double-ended tips, allowing a sweeping motion that is operative in two directions (col. 1 lines 17-26). 
It would be obvious to one of ordinary skill in the art to provide the tines disclosed by Haase with a double ended tip, as disclosed by Jenkins, as a way of allowing a user to rake in two directions, resulting more efficient raking. 

Regarding claim 19, Haase, of the resulting combination, discloses the rake according to claim 18, wherein each tine comprises: a respective relatively stiff part (16); and a relatively flexible part (14) that connects the relatively stiff part to the rake head and permits independent flex of each relatively stiff part relative to the rake head (col. 2 lines 10-22).

Regarding claim 20, Haase, of the resulting combination, discloses the rake according to claim 19, wherein each relatively stiff part comprises an inflection point (see fig. 3, the left-most point of the bend in 16) and the rake is configured to position the inflection point ahead of a respective second tine end when the rake is being pushed, which is effective to cause the second tine end to be pulled by the relatively stiff part.

    PNG
    media_image1.png
    328
    355
    media_image1.png
    Greyscale

Haase

Regarding claim 21, Jenkins, of the resulting combination, discloses the rake according to claim 18, wherein when the rake handle is at a 45-60 degree angle to the ground and the rake is in a neutral position between being pulled and being pushed, the first tine end and the second tine end form a downward-facing concave shape, the first tine end and second tine end form an acute angle therebetween and the first tine end and second tine each form a respective angle relative to the ground that is greater than 90-degrees (see fig. 9).

Response to Arguments

Applicant’s arguments with respect to claim(s) 9-11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that Iazzo discloses a rake for left-handed use or right-handed use, one that only is used in a “pull” motion (and does not contemplate a “push” motion). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The rake disclosed by Iazzo meets the structural limitations of claim 18, and is used to reject the claim above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3654754 A discloses a rake with two tine ends.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671